Exhibit 10.5

AGREEMENT AND PLAN OF REORGANIZATION


This Agreement is made as of the 10th day of June 2009 by and among Team Nation
Holdings Corporation, a Nevada corporation (hereinafter referred to as "TEMN”)
CalCounties Title Nation, a California corporation (hereinafter referred to as
"CALCOUNTIES"), and the holders of one hundred percent of the outstanding shares
of common stock of CALCOUNTIES (hereinafter referred to individually by name or
as the “CALCOUNTIES Shareholders” collectively).
 
This Agreement provides for the exchange of all of the outstanding common stock
of CALCOUNTIES for such number of shares of common voting stock of TEMN as
determined by a Fairness Opinion described herein and other valuable
consideration, all for the purpose of and CALCOUNTIES being a wholly owned
subsidiary of TEMN and TEMN carrying on the business of CALCOUNTIES as set forth
herein.

 
AGREEMENT



Now, therefore, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE 1:  REPRESENTATIONS AND WARRANTIES OF TEMN


As an inducement to, and to obtain the reliance of CALCOUNTIES, TEMN represents
and warrants as follows:


1.1.           Organization, Good Standing, Power, Etc.  TEMN (i) is a
corporation duly organized, validly existing and in good standing under the law
of the State of Nevada;  (ii) is qualified or authorized to do business as a
foreign corporation and is in good standing in all jurisdictions in which
qualification or authorization may be required; and (iii) has all requisite
corporate power and authority, licenses and permits to own or lease and operate
its properties and carry on its business as presently being conducted and to
execute, deliver and perform this Agreement and consummate the transactions
contemplated hereby.


1.2.           Capitalization.  The authorized capital stock of TEMN consists
solely of 1,000,000,000 shares of Common Stock, $0.001 par value, (the "TEMN
Common Stock"), of which, on the date hereof 47,066,944 shares are issued and
outstanding and no shares are held in the treasury of TEMN.  At the Closing of
this Agreement:
 
1.3           Options, Warrants, Rights, Etc.  By closing, TEMN will not have
outstanding any options, warrants or other rights to purchase or convert any
obligation into, any shares of the TEMN Common Stock, nor any instruments or
obligations to confer or create such rights except the outstanding options held
by the current directors of TEMN which on or before Closing will have been
amended in the form attached hereto as Exhibit 1.3.
 
 
1


--------------------------------------------------------------------------------


1.4.          Authorization of Agreement.  This Agreement has been or will be at
Closing, duly and validly authorized, executed and delivered by TEMN.






ARTICLE 2: REPRESENTATIONS AND WARRANTIES
OF CALCOUNTIES AND CALCOUNTIES SHAREHOLDERS


As an inducement to, and to obtain the reliance of TEMN, CALCOUNTIES represent
and warrant as follows:


2.1.           Organization, Good Standing, Power, Etc.    CALCOUNTIES (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California and (ii) has all requisite corporate power and
authority, licenses, permits and franchises to own or lease and operate its
properties and carry on its business as presently being conducted and to
execute, deliver and perform this Agreement and consummate the transactions
contemplated hereby.


2.2.           Capitalization.    As of the date hereof the authorized capital
stock of CALCOUNTIES will consist solely of Common Shares with a par value of
$100.00 per share.  By Closing 2,880 shares of Common Stock will have been
issued and outstanding and no shares are held in the treasury of
CALCOUNTIES.  All of such issued and outstanding shares of CALCOUNTIES Common
Stock have been duly authorized and validly issued and are fully paid and
non-assessable with no personal liability attaching to the ownership thereof.


2.3.          Authorization of Agreement.    This Agreement has been or will be
at Closing duly and validly authorized, executed and delivered by CALCOUNTIES.


2.4           Ownership and Authority to Transfer.       Each of the CALCOUNTIES
Shares are the sole legal and beneficial owners of their shares and represent
and warrant there are liens or third party interest in their CALCOUNTIES shares
and the sale and transfer as set forth in this Agreement and Plan of
Reorganization will not result in a default or breach of any contract of the
CALCOUNTIES Shareholder.


2.5           Investment Representation by CALCOUNTIES Shareholders.    The
CALCOUNTIES shareholders are acquiring shares of TEMN Common Stock issuable
hereunder for their own account and agree not to distribute any shares issuable
there under within the meaning of the Securities Act of 1933 (the 1933 Act),
except as otherwise provided herein, unless an appropriate registration
statement has been filed with the SEC or unless an exemption from registration
under the 1933 Act is available according to opinion of counsel for TEMN.  Each
certificate for shares issued shall be stamped or otherwise imprinted with the
following or a substantially similar legend:


"The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the "Act") nor any state securities laws.  These shares
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act or pursuant to an opinion of
counsel acceptable to TEMN that an exemption from such registration is
available."
 
2

--------------------------------------------------------------------------------




2.6          Accredited Investors/Investment Sophistication of CALCOUNTIES
Shareholders. The CALCOUNTIES shareholders represent that they are Accredited
Investors as defined by Regulation D and have sufficient investment
sophistication and ability to take the financial risks associated with this
transaction.




ARTICLE 3:  PLAN OF EXCHANGE AND CLOSING


3.1.          The Exchange. The issued and outstanding shares of common stock of
CALCOUNTIES shall be exchanged as follows for the consideration set forth
herein:


A).           At Closing, the CALCOUNTIES Shareholders shall deliver to TEMN,
certificates representing all of the outstanding common stock of CALCOUNTIES
properly endorsed for transfer thereto.


B).           At Closing, TEMN shall deliver to the CALCOUNTIES Shareholders, in
proportion to their percentage ownership of CALCOUNTIES, such number of  shares
of TEMN common stock as determined by the Fairness Opinion set forth in Section
4.1 below.
 

3.2.           Closing.  The Closing of the transactions contemplated by this
Agreement shall take place on such date as may be agreed upon by the parties,
but no later than sixty days from the date of approval of this Agreement and
Plan of Reorganization by the California Division of Insurance (herein called
the "Closing Date"), at the offices of CALCOUNTIES, or such other time and
location as the parties may mutually agree.


3.3.           Closing Events.  At the Closing, each of the respective parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any agreements, resolutions, or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.




ARTICLE 4: SPECIAL COVENANTS
 


4.1           Fairness Opinon.     Prior to Closing, TEMN shall engage a
qualified third party for the purposes of determining the reasonable fair value
of CALCOUNTIES and equivalent  number of shares of the common stock of TEMN to
be issued to the CALCOUNTIES SHAREHOLDERS under all relevant circumstances.
 

3

--------------------------------------------------------------------------------


4.2           Conduct of Business.  Prior to Closing, TEMN and CALCOUNTIES shall
each conduct their business in the normal course, and shall not sell, pledge, or
assign any assets, without the prior written approval of the other party, except
in the regular course of business.  Neither TEMN and CALCOUNTIES shall amend
their Articles of Incorporation or Bylaws, declare dividends, redeem or sell
stock or other securities, incur additional or newly-funded liabilities, acquire
or dispose of fixed assets, change employment terms, enter into any material or
long-term contract, guarantee obligations of any third party, settle or
discharge any balance sheet receivable for less than its stated amount, pay more
on any liability than its stated amount, or enter into any other transaction
other than in the regular course of business and with notice to the other party.
 
4.3           Covenant against Transfer or Pledge.     Prior to Closing, the
CALCOUNTIES Shareholders shall not sell, transfer, pledge, hypothecate or create
an interest in their CALCOUNTIES common stock except pursuant to laws of
inheritance or probate.




ARTICLE 5:  CONDITIONS PRECEDENT TO
OBLIGATIONS OF PARTIES


5.1.          CALCOUNTIES and CALCOUNTIES SHAREHOLDERS’ Closing Conditions.  The
obligations of CALCOUNTIES and CALCOUNTIES’S SHAREHOLDERS hereunder are subject
to fulfillment prior to or at the Closing of each of the following conditions:


A.           Approval of the California Division of Insurance.    The California
Division of Insurance shall have approved this Agreement and Plan of
Reorganization.


B.           Acquisition of First Southwestern Title Company of California. 
TEMN or an affiliate thereof shall have closed an agreement for the acquisition
of First Southwestern Title Company of California with the approval of the
Department of Insurance of the State of California.


C.           Acquisition of a Title Insurance Underwriter.   TEMN or an
affiliate thereof shall have closed an agreement for the acquisition of a
California title insurance underwriter with the approval of the Department of
Insurance of the State of California.


D.           Listing Qualifications.    TEMN shall have met or exceeded the
qualifications for the listing of its common stock on the NASDAQ or American
Stock Exchange markets.


E.           Representations and Warranties.   The representations and
warranties of TEMN made pursuant to Article 1 above shall be true and accurate
in all material respects as of the Closing Date.



5.2.           TEMN' Closing Conditions.   The obligations of TEMN hereunder are
subject to fulfillment prior to or at the Closing of each of the following
conditions:




A.           Representations and Warranties.  The representations and warranties
of CALCOUNTIES and the CALCOUNTIES SHAREHOLDERS made pursuant to Article 2
above, shall be true and accurate in all material respects as of the Closing
Date.
 
 
4


--------------------------------------------------------------------------------




ARTICLE 6:  MISCELLANEOUS


6.1.           Expenses and Further Assurances.  The parties hereto shall each
bear their respective costs and expenses incurred in connection with the
transactions contemplated by this Agreement.  Each party hereto will use its
best efforts provide any and all additional information, execute and deliver any
and all documents or other written material and perform any and all acts
necessary to carryout the intent of this Agreement.


6.2.           Survival of Representations, Warranties and Covenants. All of the
representations, warranties and covenants made as of the date of this Agreement
and as of Closing, shall survive the closing of this transaction.


6.3.           Successors and Assigns.  All representations, warranties,
covenants and agreements in this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns whether so expressed or not.


6.4.           Governing Law.  This Agreement is to be governed by and
interpreted under the laws of the State of California, without giving effect to
the principles of conflicts of laws thereof.  In addition, the parties agree to
venue and jurisdiction in the State or Federal Courts of the State of California
in and for the City of Irvine.


6.5.           Section and Other Headings.  The section and other headings
herein contained are for convenience only and shall not be construed as part of
this Agreement.


6.6.           Counterparts.  This Agreement may be executed in any number of
counterparts and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute but one and the same instrument.


6.7.           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.  This Agreement may not be amended or
modified, except by a written agreement signed by all parties hereto.


6.8.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffectual to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.


6.9.           Confidentiality.  Each party hereto agrees with the other parties
that, unless and until this Agreement has been consummated, or for a period of
one (1) year from the date of this Agreement if the transaction contemplated by
this Agreement is not consummated it and its representatives will hold in strict
confidence all data and information obtained with respect to the other party
from any representative, Officer, Director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except: (i) to the extent
such data or information has theretofore been publicly disclosed, is a matter of
public knowledge or is required by law to be publicly disclosed; and (ii) to the
extent that such data or information must be used or disclosed in order to
consummate the transactions contemplated by this Agreement.  The foregoing
notwithstanding, TEMN shall be authorized to publicly announce the execution and
closing of this Agreement, details thereof and a description of CALCOUNTIES and
the business conducted thereby.
 
 
5


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective Officers, hereunto duly authorized, as of the
date first above written.


TEAM NATION HOLDINGS CORPORATION




By:   /s/ Dennis R. Duffy                        ATTEST:   /s/ Janis Okerlund
Dennis R.
Duffy,                                                                                                       
 Janis Okerlund, Secretary
Chief Executive Officer




CALCOUNTIES TITLE NATION
 


By:   /s/ Daniel J. Duffy                        ATTEST:   /s/ Janis Okerlund
Daniel J. Duffy            
                                                                                             Janis
Okerlund, Secretary
 




CALCOUNTIES SHAREHOLDERS


/s/ Dennis R. Duffy                                            /s/ Daniel J.
Duffy
Dennis R. Duffy
                                                                                    
                   Daniel J. Duffy
 
 
/s/ Janis Okerlund
Janis Okerlund



 
6


 
 
 

--------------------------------------------------------------------------------

 
